Title: John Porter to Thomas Jefferson, 17 May 1815
From: Porter, John
To: Jefferson, Thomas


          
            Dear Sir, Louisa March May the 17 1815—
            I Am under the Necessity of applying to my friends for Some help from a long Confinement Under the afflicting hand of god with the Rhumatick Complaint is now about 29 years helpless in a Very great measure and am become more So of late years with other Complaints had an inflamation fell in my legs Nearly five years ago with a Braking out all over my legs with a Constant Runing no intermition and Continues bad I believe my long Confinement proceeded from being Exposed to the fatigues and hardships incident to a Soldiers life in the old Revolutinary war was three years & a half in the Regular Service and had the honour to bear my part in the memorable Battles of Garman Town Brandywine and that Unfortunate defeat Under Coln Bueford—from my long Confinement and Sufferings I have been at a very great Expence on phisicions as well as many other ways which has Caused my little fortune to be Consumed and am left in Very indigent Circumstance therefore I hope Sir you will Consider my long distress Situation and help your afflicted friend for which will be Very acceptable and thankfully acknowledged and I hope you will not loose your Reward Neither in time nor Eternity I Can assure you it is my great necessity and Sufferings which Caused me to make the application in hopes Sir you will Excuse my boldness in making So free it is the rich people that I make application to those that god has blesst with riches and honour Charrity is a great thing in the Eyes of god and there is a great Blessing promis to those that walks therein for it Covers a multitude of Sins—In hopes Sir you will Receive this letter as from a friend who is a Well Wisher to all people yr friend and fellow Citizen
            John Porter
          
          
            please to write me I live near the Green Springs
          
          
            Sir
            I have been Contending for a Claim for Services rendered in the old Revolutinary war and was Rejected the last Session of Congress a Juster Claim there is not against the United States I think it is a Very hard thing that my Claim should be Rejected for my own personal Service which ought now to bring me in upwards of a thousand dollars with principle and intrust but do not Expect to get a Cent when I had Brought forward Every Necessary proof to Establish my Claim it was thought by good Judges though Congress thinks otherways if it had been allowed it would been a great thing to me in my Situation Sir I am Very thankful for the advice you give me on the Subject Several years ago is there no Remedy for me against the United States
            please to inform me yrs
            JP
          
        